THEATTORNEYGENERAL
                 OF TEXAS
                           AURTIN.    %bXAS    78711




Honorable Joe Resweber                         Opinion No. H-990
County Attorney
Harris County Courthouse                       Re: Whether Harris County
Houston, Texas 77002                           may charge tolls on the
                                               Lynchburg ferry.

Dear Mr. Resweber:

     You have requested our opinion regarding whether the
commissioners court of Harris County may charge tolls for
crossings on the Lynchburg ferry.

     The commissioners court has for many years operated the
Lynchburg ferry as a free ferry across the Houston Ship
Channel. Its authority to do so is derived from article
2351, V.T.C.S., which provides, in pertinent part:

          Each commissioners court shall:

          .    .   .   .

          2.       Establish public ferries when-
                   ever the public interest may
                   require.

The commissioners court is not authorized thereby, however,
to assess tolls for ferriage.   It is well established that
a county_ possesses
          .         only those powers specifically conferred
by the Constitution and by statute. Canales v. Laughlin, 214
S.W.Zd 451, 453 (Tex. 1948).

     Two statutes, articles 6801 and 1476, V.T.C.S., authorize
a commissioners court to assess rates of ferriage. Both're-
late, however, to the imposition of tolls and charges on pri-
;;;;ly operated ferries. See V.T.C.S. arts. 6798-6812; 1474-
    . In our opinion, thesestatutes   furnish no basis for
concluding that a commissioners court may charge tolls on
county-operated ferries. Furthermore, a number of other statutes
clearly authorize a county to charge tolls on county-operated
bridges and tunnels. -See V.T.C.S. arts. 6795a; 6795b; 6795c.




                                     p. 4112
Honorable Joe Resweber - page 2 (H-990)



See also Attorney General Opinion H-825 (1976). The absence
--
of any such language in article 2351, or elsewhere, authorizing
a commissioners court to assess and collect tolls on its
county-operated ferries, compels the conclusion that it may
not do so.

                          SUMMARY

            The commissioners court of Harris County
            may not charge tolls for crossings on the
            county-operated Lynchburg ferry.

                               -Very    truly yours,




                          /    j Attorney General of Texas

APPROVED:                 u




Opinion Committee
km1




                              p. 4113